Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 2022/0069229).  Shin et al. has an effective filing date of 12/21/18, which is earlier than Applicants unperfected foreign priority date of 10/24/19.
Claim 1: Example 9 of Shin et al. is drawn to an organic electroluminescent device comprising an ITO anode, a hole injection layer, a hole transport layer, an emission layer comprising a phosphorescent dopant and a mixed host, an electron transport layer, an electron injection layer, and an Al cathode (paragraph 0187 and table 5).  The mixed host consists of compounds A-1 and C-4.  Compound A-1 has the structure 
    PNG
    media_image1.png
    304
    187
    media_image1.png
    Greyscale
(page 5) and compound C-4 has the structure 
    PNG
    media_image2.png
    166
    287
    media_image2.png
    Greyscale
(page 41).  Compound C-4 anticipates formual (1) of claim 1 with variable L1 equal to an unsubstituted phenylene group, variable Ar1 equal to an unsubstituted phenyl group, rings A, B, and C are each an unsubstituted benzene ring, variable n is equal to 1, varaible Y is equal to NRa, variable L2 is equal to an unsubstituted phenylene group, and variable Ar2 is equal to an unsubstituted phenyl group.  Compound A-1 anticipates formula (2) of claim 1 with variables R1 through R8 equal to hydrogen, variable L3 eqaul to an unsubstituted biphenyl group, and variable HAr equal to a substituted nitrogen containing C3 heteroaromatic ring (triazine).  
Claim 2: The substituents of the triazine group in compound A-1 is equal to an unsubstituted benzene group and an unsubstituted carbazole group, which are groups which satisfy claim 2.  
Claim 3: Compound C-4 also reads on formula (1-6) of claim 3 with varaibles o and p equal to four with all R24 and R25 groups being equal to hydrogen.   
Claim 4: In compound C-4, variable Ar1 is equal to an unsubstituted phenyl group, which also anticipates claim 4.   
Claim 6: In compound A-1, varaible Har is a substituted trazinyl group, which anticipates claim 6.
Claim 7: Compound C-4 is also identical to compound H1-107 of claim 7, thereby anticipating claim 7.  
Claim 9: Device example 9 anticipates claim 9 as described in the rejection of claim 1 above.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2019/0067591).
Claim 10: Jang et al. teaches the compound 
    PNG
    media_image3.png
    195
    264
    media_image3.png
    Greyscale
(page 11).  This compound anticipates formula (3) of claim 10 with variables R1 through R8 equal to hydrogen, variable L21 equal to an unsubstituted biphenyl group, variable Ar21 equal to an unsubstituted phenyl group, and variable Ar22 equal to an unsubstituted biphenyl group.
Claim 12: The compounds taught by Jang et al., including the compound above, are employed in organic electroluminescent devices.  The preparation of an organic electroluminescent device comprising the compound shown above is therefore at once envisaged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO-2016052819).  A machine translation of this reference is included with this Office action.
Claims 10 and 11: Park et al. teaches compounds which are employed in organic electroluminescent compounds.  The inventive compounds of Park et al. are of the formula (1) as taught on page 2.  Explicitly taught compounds include compounds (1) through (38) as taught on pages 3-8.  Compounds (6) and (9) of Park et al.  satisfy all of the structural limitations of formula (3) of claim 10 with the exception that they do not satisfy the proviso when both Ar21 and Ar22 are equal to phenyl, at least one of R1, R4, R5, and R8 is not hydrogen or deuterium.
While Park et al. does not explicitly teach a compound which satisfies every structural limitation of formula (3) as recited in claim 10, it would have been obvious to one having ordinary skill in the art to have prepared a compound which does satisfy both claims 10 and 11.  In the general formula taught by Park et al., variables Ar3 and Ar4, which correspond to variables Ar21 and Ar22 of formula (3) as claimed, are taught to be equal to a substituted or unsubstituted C6 to C20 aryl group (paragraph 0020 of the machine translation).  Given this teaching, it would have been obvious to one having ordinary skill in the art to have prepared compounds which are analogous to the exemplified compound (1) through (38), differing only in the two aryl groups attached to the triazine ring.  An unsubstituted C6 to C20 aryl group, which is taught by Park et al., only includes a small number of groups, including, but not necessarily limited to, phenyl, biphenyl, naphthyl, terphenyl, naphthylphenyl, phenylnaphthyl, and anthracenyl, which may be attached to the triazine moiety through one of the carbon atoms.  So while the exemplified compounds all have phenyl groups as variables Ar3 and Ar4 (or Ar21 and Ar22), the preparation of compounds which have groups other than unsubstituted phenyl would have been obvious.  This includes the preparation of compounds such as H2-2 through H2-7, H2-15, and H2-16 which have naphthyl and/or biphenyl substituents, which are within the teachings of Park et al.
Claim 12: The compounds taught by Park et al. are employed in organic electroluminescent devices, thereby satisfying claim 12.  The employment of any one of the compounds taught and suggested by Park et al. in an organic electroluminescent device, which include those satisfying claim 10, would have been obvious to one having ordinary skill in the art, thereby satisfying claim 12. 

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Shin et al. does not teach or suggest a second host material which satisfies the structural limitations of claim 5 or the specific compounds recited in claim 8.  Shin et al. requires that one of the groups Ar21 and Ar22 of formula (3) in claim 5 be a carbazole group, which is not a group covered by the limitations of claim 5.  Further, all of the compounds recited in claim 8 do not have any carbazole group bonded directly to a triazine moiety.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766